Citation Nr: 0406038	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  97-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome.

2.  Entitlement to service connection for temporomandibular 
joint syndrome as being secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to May 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
temporomandibular joint syndrome.  

The issue of entitlement to service connection for 
temporomandibular joint syndrome as secondary to service-
connected post-traumatic stress disorder is addressed in the 
remand portion of this decision.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
temporomandibular joint syndrome is due to service.


CONCLUSION OF LAW

Temporomandibular joint syndrome was not incurred in or 
aggravated by service, nor was it manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim for service connection by means of the January 1998 
rating decision and the May 1998 and July 2002 letters.  At 
the time of the January 1998 rating decision, the veteran had 
not brought forth competent evidence of a diagnosis of 
temporomandibular joint syndrome.  In the rating decision, 
the RO stated that compensation was payable for a disease or 
injury which caused a disabling physical or mental limitation 
and that the veteran had not brought forth evidence of a 
disabling condition for which compensation could be paid.  In 
the May 1998 letter, the RO stated that in order to establish 
entitlement to service connection for temporomandibular joint 
syndrome, "the evidence must show that the condition you are 
claiming either began during your military service or was 
permanently aggravated during your military service.  In 
addition, the evidence must also show that you have a 
residual disability at the present time that is due to the 
condition you are claiming."  This informed the veteran of 
the evidence necessary to establish service connection for 
temporomandibular joint syndrome.  In the July 2002 letter, 
the RO stated that the veteran needed to submit new and 
material evidence to reopen her claim for service connection 
for temporomandibular joint syndrome, which should not be 
cumulative of evidence which she had previously submitted and 
should be relevant to the issue for consideration.  The RO 
reminded her that the evidence necessary to establish service 
connection would be evidence of (1) an injury or a disease in 
military service that either began in or was made worse 
during service; (2) a current physical or mental disability; 
and (3) a relationship between the current disease and the 
injury or disease in service.  Thus, the veteran has been 
informed of the evidence necessary to substantiate her claim 
for service connection for temporomandibular joint syndrome.

Second, in the same notice, VA must inform the veteran of 
which information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain on 
her behalf.  In the July 2002 letter, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, such as medical records, employment records, or 
records from other federal agencies.  It told the veteran 
that as long as she provided enough information about these 
records, VA would assist in obtaining them, but noted that 
she had the ultimate responsibility to support her claim with 
the appropriate evidence.  The RO asked the veteran to tell 
it about any additional information or evidence that she 
wanted VA to try to get for her.  It asked her to complete 
and return the enclosed VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, for all non-VA medical 
evidence that had not been previously submitted to VA.  It 
noted that she could submit the evidence herself. 

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The RO also obtained private medical 
records from Dr. DL, a dentist, and the veteran submitted 
private medical records herself.  The veteran has not 
indicated that she has received treatment for 
temporomandibular joint syndrome at a VA facility.  
Additionally, in connection with the duty to assist, the RO 
has had the veteran undergo a VA examination in connection 
with her claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in January 1998.  Only after that rating 
action was promulgated did the AOJ, in the July 2002 letter, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Because the VCAA notice in this case was not provided 
to the veteran prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, at the time of the November 2002 and May 2003 
supplemental statements of the case, the veteran was provided 
60 days at each time to submit additional evidence.  She 
submitted additional argument after the November 2002 
supplemental statement of the case but did not submit any 
additional evidence following both the May 2003 supplemental 
statement of the case.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that service connection for 
temporomandibular joint syndrome is warranted.  From 
September 1997 to June 1999, she asserted that the removal of 
two teeth in service had caused temporomandibular joint 
syndrome.  Specifically, she stated that she had undergone 
dental surgery, which had been performed in a less-than-
satisfactory manner and large bone fragments had been left in 
her jaw, which ultimately swelled and caused her a great deal 
of pain.  She further stated that she had pain in her jaw 
area after the extraction.  She added that in 1982, she had 
to undergo further surgery to correct the mistakes made from 
her dental surgery in the military.  The veteran stated that 
her private dentist was "shocked at the shoddy way the first 
surgery had been performed."  Her sworn testimony at a May 
1999 RO hearing confirmed these allegations.

Starting in July 1999, the veteran then reported that she had 
sustained injuries to her face, neck, and teeth during 
service.  Specifically, she stated she had been attacked on 
two separate occasions, causing injuries to her face, head, 
and neck.  Additionally, she stated that she was involved in 
a car accident, where her head and right side of her face had 
struck the right side of the window frame, causing direct 
trauma to her forehead, face, and right side of head, back of 
head, teeth, and jaw.  In a February 2000 statement, the 
veteran asserted that it was her belief that the 
temporomandibular joint syndrome was the direct result of the 
removal of her wisdom teeth in the military, as well as the 
car accident that occurred during service, wherein she 
sustained injuries to her forehead, face, right side of head, 
back of head, jaw, and teeth.

Service medical records show that in June 1972, the veteran 
was in a motor vehicle accident.  She complained of pain in 
the left ankle.  Later that month, she reported pain in the 
cervical spine and lumbosacral spine.  The examiner entered 
an impression of sprain of the cervical and lumbar spine.  On 
May 15, 1973, the veteran underwent surgery to remove two 
teeth.  She was seen one week later for follow-up.  A letter 
of reprimand for failing to report for duty, shows that the 
veteran stated she had been unable to report for duty on May 
17, 1973, because she had undergone oral surgery and was 
"sicker than anticipated."

In June 1973, the veteran had two other teeth removed.  At 
separation in March 1974, clinical evaluations of the head, 
face, neck, and scalp and the spine were normal.  Clinical 
evaluation of the mouth and throat was noted to be abnormal 
because the tonsils were "enucleated."  In the dental 
portion of the medical examination report, the examiner 
stated that the veteran had type 3, class 1 and qualified for 
"WWD."  In a report of medical history completed by the 
veteran at that time, she denied any history of having bled 
excessively after tooth extraction, having swollen or painful 
joints, and of recurrent back pain, but reported history of a 
head injury.  The examiner stated that the history of the 
head injury referred to a mild concussion that the veteran 
had in childhood, which the examiner stated was not 
considered to be disabling.  

An April 1974 statement from the veteran shows that a 
commanding officer had been notified by her that two men had 
been outside the dorm window and had successfully entered the 
dorm, but that the veteran and another person had scared off 
the men.  She stated that a letter of appreciation had been 
written up about her rapid and responsible action that she 
had taken during this situation.  

The veteran filed a claim for service connection for post-
traumatic stress disorder in April 1997.  In a May 1997 
statement, she provided details pertaining to a sexual 
assault upon her in 1973 by an enlisted man, MJ.  Such 
details did not include reference to trauma to the facial or 
jaw region.  

A July 1997 VA psychiatric evaluation report shows that the 
veteran reported her inservice stressors that had caused her 
post-traumatic stress disorder.  As to the first incident, 
she provided the same story that she had in her May 1997 
statement.  Again, such details did not include reference to 
trauma to the facial or jaw region.  A second incident was 
described as her awakening in her dorm room with MJ standing 
over the bed.  She stated that he sexually assaulted her and 
then left her dorm.  The veteran did not indicate that she 
had received trauma to her facial or jaw region.

The veteran submitted a claim for service connection for 
temporomandibular joint syndrome in September 1997.

In July 1998, private dental records from Dr. DL were 
received.  The dental records are dated from 1980 to 1988.  
There was no diagnosis of temporomandibular joint syndrome 
shown in those records. 

A November 1997 private dental record shows that the veteran 
was diagnosed with an abscess of the right lower gum line.

In a December 1998 letter, Dr. DL stated that he had reviewed 
the veteran's charts and could not tell VA, "in [his] 
opinion" that the veteran had temporomandibular joint 
syndrome.  He stated he remembered the veteran but that it 
had been so long ago that all he could remember was that 
which he reported in her charts, of which VA had copies.  Dr. 
DL stated the following:

She underwent numerous dental treatments 
involving periodontal problems, 
endodontic treatment, various fillings, 
crowns, inlays, etc.  My records go back 
to 4/29/80 and end on 11/1/88.  She 
presented herself for treatment 
approximately every 2 years.  Nowhere do 
I have any notations regarding TMJ 
problems.  However, in reading her past 
health history, I noticed that she 
answered "yes to sinus trouble," "yes 
to head or jaw injury," + "yes to 
clenching or grinding her teeth during 
the day and/or night."  On the May 3, 
1984 health history, she also stated she 
had had orthodontic treatment.  

Any or all of these conditions could 
possibly relate to some sort of TMJ 
disorder, but as I said at the beginning, 
I have no recollection or recall of 
treating her for any TMJ problem.  

In May 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran's representative 
stated that there were two ways that the veteran believed she 
had developed temporomandibular joint syndrome with one being 
due to the removal of her wisdom teeth in service and the 
other being that it was aggravated by her service-connected 
psychiatric disorder.  The veteran stated that her wisdom 
teeth had been removed in service, at which time the dentist 
had cracked some of her back teeth, which resulted in 
cavities and that Dr. DL had tried to fix the problem when 
she began seeing him.  She added that she subsequently had to 
undergo a root canal.  The veteran stated that her jaw became 
sore as a result of the residuals left from the wisdom teeth 
removal (the cracked teeth).  She testified that she had an 
abscess after the inservice surgery, which had led to a 
letter of reprimand because she was unable to get back to her 
duty site.  The veteran stated that the November 1997 abscess 
was related to her grinding her teeth.  She reiterated that 
it was her contention that the surgery she had in service had 
caused the temporomandibular joint syndrome.

In August 1999, the veteran submitted a statement, dated July 
1972, which she had written.  That statement indicated that 
in June 1972, she had been in a car accident, where the car 
she was riding in was rear-ended, which had forced the car 
she was in to move forward and hit the car in front of her.  
She stated she had bumped her right leg on the dashboard and 
her neck was injured in the accident.  The veteran reported 
she had been treated at the hospital and that her neck was 
still quite sore.  

August 1999 private physical therapy records indicate that 
the veteran underwent treatment for temporomandibular joint 
rotation and relaxation exercises.  

In a November 1999 letter, a private dentist, Dr. FH, stated 
that the veteran had sought treatment from him in July 1999 
and reported a history of an injury to the face, injury to 
the neck, and injury to the teeth.  She also reported jaw 
pain on both sides upon opening, chewing, and while her mouth 
was at rest, as well as jaw clicking and popping and teeth 
clenching and grinding.  Dr. FH stated that the veteran first 
reported symptoms in May 1973 after having her 3rd molars 
removed.  He stated the following, in part:

[The veteran] also stated that she was 
attacked on two separate occasions while 
enlisted in the Air Force, causing an 
injury to her face, head, and neck, 
making it necessary for her to be taken 
to the Keesler Air Force Base Hospital, 
in Biloxi, Mississippi, for treatment, 
where she was confined for several days.

During this same enlistment period, on 
Tuesday, November 16, 1973, [the veteran] 
was involved in an automobile accident in 
which she was the passenger of the 
vehicle that was rear-ended.  Her head 
and right side of her face struck the 
right side of the window frame, causing 
direct trauma to her forehead, face, 
right side of head, back of head, teeth, 
and jaw.

Her necks [sic], face, jaw, left and 
right shoulders, lower and upper back 
were painful shortly after the accident.

Dr. FH stated that provocation testing of the 
temporomandibular joints elicited pain bilaterally.  He 
reported the mandibular range of motion measurements.  He 
entered diagnoses of bilateral anterior disc displacement 
with reduction in early opening, bilateral capsulitis of the 
temporomandibular joint, bilateral cephalgia, bilateral 
crepitus of the temporomandibular joint, mandibular 
discrepancy to cranial base, and bilateral myalgia.  He 
stated the veteran's prognosis was "fair" and that there 
would most likely be no permanent impairment.  He concluded 
that he was providing VA with this narrative to enable the 
veteran to be reimbursed for the expenses she had paid for in 
her temporomandibular joint syndrome treatment.

In a February 2000 statement, the veteran asserted that she 
believed her temporomandibular joint syndrome was the direct 
result of the removal of her wisdom teeth during service, as 
well as the motor vehicle accident in service, in which she 
sustained injuries to her forehead, face, right side of head, 
back of head, jaw, and teeth.

The veteran was examined in August 2002 by a VA dentist.  At 
the time of the examination, the examiner had not reviewed 
the veteran's claims file.  He submitted an addendum 
following a review of the claims file.  The VA dentist noted 
that the veteran was attributing her jaw soreness to having 
her wisdom teeth removed in service.  He stated that during 
the examination, the veteran "constantly" moaned and 
groaned.  The dentist stated the veteran had poor oral 
hygiene, was missing 11 teeth and had severe periodontal 
disease on five teeth.  The examiner stated the following, in 
part:

The question was asked whether or not it 
was as likely that the TMJ dysfunction 
was caused by events in the military 
service.  I find absolutely no evidence 
that it occurred while this veteran was 
in the military or that dental procedures 
caused it while she was in the service.

In a March 2003 amendment, the VA dentist stated that he did 
not know the etiology of the veteran's temporomandibular 
joint dysfunction, but noted that "this assumes she has 
it."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for temporomandibular joint 
syndrome.

The evidence in favor of the veteran's claim is the November 
1999 letter from Dr. FH, wherein he essentially attributed 
the veteran's current temporomandibular joint syndrome 
symptoms to service.  While he did not state specifically 
that such symptoms were due to incidents in service, it is 
implied, and the Board will read the letter in the light most 
favorable to the veteran in connection with her claim for 
service connection.  Additionally, the veteran has testified 
that she has had jaw pain since the dental treatment in 
service. 

The evidence against the veteran's claim is the September 
2002 VA examination report, wherein the VA examiner stated 
that he could not find any evidence that temporomandibular 
joint syndrome occurred while the veteran was in service or 
was due to dental procedures that were done in service. 

The Board finds that in reviewing the evidence that supports 
the veteran's claim, Dr. FH's medical opinion is undermined 
by the service medical records and the veteran's statements 
and testimony prior to July 1999.  As noted above, prior to 
July 1999, the veteran had never reported having sustained 
injuries to her jaw and teeth during service.  However, the 
November 1999 letter from Dr. FH reveals that she reported 
that she had been attacked on two, separate occasions causing 
injuries to her face, head, and neck and was subsequently in 
an automobile accident, where she struck the side of her face 
on the side of the window frame, causing trauma to her teeth 
and jaw.  The service medical records do not support these 
subsequent assertions.  The service medical records 
substantiate that the veteran had an automobile accident in 
June 1972 (in the November 1999 letter, Dr. FH stated that 
the accident occurred on November 16, 1973).  She was seen on 
two occasions during June 1972, where she complained of pain 
in the left ankle and in the cervical and lumbar spine.  She 
was diagnosed with sprain of the cervical and lumbar spine.  
In a statement that she submitted in August 1999, which was 
dated July 1972, the veteran reported what happened at the 
time of the automobile accident.  She noted she had bumped 
her right leg on the dashboard and that her neck had been 
injured and that her neck was still sore.  Nowhere in any of 
these records did the veteran report having sustained an 
injury to her mouth, jaw, or teeth at the time of the 
accident.  Additionally, she did not report any symptoms 
related to her jaw in the report of medical history that she 
completed at the time she was being discharged from service.  
She did, however, report a history of a head injury from 
childhood.  

The Board finds that medical records created 
contemporaneously to an incident are far more probative than 
statements made 17 years after the incident and made in 
connection with a claim for monetary benefits.  Further 
substantiating the lesser probative value of the veteran's 
allegations of having sustained an injury to her jaw and 
teeth at the time of the automobile accident are her prior 
statements and sworn testimony made prior to July 1999.  At 
the May 1999 RO hearing, the veteran testified that there 
were two bases for the cause of her temporomandibular joint 
syndrome-the removal of her wisdom teeth or her service-
connected post-traumatic stress disorder.  She did not state 
that she had sustained injuries to her face in service, 
except that which was caused by the dentist in removing her 
wisdom teeth.  Her changed story has caused the Board to 
question her credibility, and, in fact, the Board does not 
believe that it is reasonably shown the veteran sustained any 
injury to her face and jaw at the time of the June 1972 
accident, otherwise, it seems more likely that she would have 
reported it, as she reported neck pain, low back pain, and 
left ankle pain.  Additionally, she had the wherewithal to 
report a head injury from childhood at the time she was 
separating from service but did not report any head injury in 
relation to there having been an automobile accident.  The 
Board does not find that June and July 1972 complaints of 
neck pain could be appropriately construed as a complaint of 
jaw pain.  Again, as stated above, the medical records 
created contemporaneously to the incident do not support the 
allegation of having sustained injuries to her jaw and teeth 
at the time of the accident.  For these reasons, the Board 
gives little to no probative value to the assertion of an 
injury to her jaw and teeth at the time of the June 1972 
automobile accident.

Next, the veteran reported to Dr. FH that she had been 
attacked on two separate occasions while in service, which 
had caused injuries to her face, head, and neck, which caused 
her to be confined in the hospital for several days.  The 
Board has thoroughly reviewed the service medical records and 
cannot find evidence to support the veteran's assertions of 
injuries to her face, head, and neck from two attacks or 
evidence of having been confined at a hospital for several 
days.  There is an April 1974 document, which shows that the 
veteran received a letter of appreciation following a break-
in into her dorm by two men, where she was commended for 
scaring off the men.  There is no mention that either of the 
men attacked her directly or caused injuries to her face and 
jaw.  The Board notes that in connection with the veteran's 
claim for service connection for post-traumatic stress 
disorder, she alleged that there were two occasions where an 
enlisted man, MJ, sexually assaulted her.  When providing 
details as to these incidents, she never described having 
sustained any injury to her facial or jaw area.  

The Board assumes that these two attacks are the ones she has 
described to Dr. FH, where she claimed she sustained injuries 
to her face, head, and neck.  There are numerous statements 
from the veteran, to include those which she made in 
connection with a VA psychiatric evaluation, wherein she 
described these two attacks.  In none of those descriptions 
has she ever described that the man had assaulted her in her 
facial or jaw area.  Thus, there is a discrepancy between 
that which the veteran has reported in sworn statements to VA 
and that which she allegedly reported at the time of the July 
1999 examination.  In connection with her claim for service 
connection for post-traumatic stress disorder, the veteran 
provided detailed statements as to these two attacks in 
service.  Again, there is no mention that MJ ever assaulted 
her face or jaw.  

The Board accords these allegations of injuries to the face, 
head, and neck as a result of two, separate attacks little to 
no probative value.  There is nothing in the service medical 
records to substantiate such an allegation, to include the 
report of medical history that the veteran completed at the 
time of her discharge from service.  Again, the Board finds 
that the medical history report in the November 1999 letter 
from Dr. RH as to the additional injuries sustained in the 
veteran's face, jaw, and teeth to be not credible.  The Board 
does not believe that the veteran simply neglected to provide 
such detailed statements previously.  The statements she made 
as to the cause of her temporomandibular joint syndrome were 
wholly consistent between September 1997 and May 1999.  The 
subsequently changed story to one of having sustained 
injuries to her face, jaw, and teeth during service is not 
credible, and the Board accords such allegations little to no 
probative value.  See Madden v. Gober, 125 F.3d 1477, 1480 
(Fed. Cir. 1997) (lay evidence which is in fundamental 
conflict with other lay evidence is surely suspect).

Based on the above finding, the Board now finds that the 
November 1999 letter from Dr. FH has little, if any, 
probative value, as his medical opinion is clearly based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based 
on history supplied by veteran, where history is unsupported 
or based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  He 
based his opinion that temporomandibular joint syndrome 
symptoms were due to service on allegations by the veteran of 
numerous injuries to her face and jaw during service.  Thus, 
his opinion cannot be accorded much probative value.

The Board does finds that Dr. DL's December 1998 statement is 
neither evidence which supports the veteran's claim nor is it 
evidence against the veteran's claim.  Dr. DL could not enter 
a diagnosis of temporomandibular joint syndrome, and he did 
not attribute any of her current symptoms to service.  Thus, 
this medical opinion does not assist the veteran in 
establishing a nexus between post service temporomandibular 
joint syndrome symptoms and service.

In conclusion, the Board finds that the most probative 
evidence of record is the September 2002 VA examination 
report, wherein the dentist had an opportunity to review the 
claims file and determined that he could not find any 
evidence that temporomandibular joint syndrome either 
occurred in service or was caused by dental procedures done 
in service.  The Board has explained above why it does not 
find that Dr. FH's medical opinion outweighs the VA dentist's 
medical opinion.  Additionally, there is no competent 
evidence that temporomandibular joint syndrome was manifested 
to a compensable degree within one year following the 
veteran's discharge from service.  The first objective 
showing of a diagnosis or of symptoms of temporomandibular 
joint syndrome is in the 1990s, which is approximately 20 
years following  the veteran's discharge from service.  The 
treatment records from Dr. DL between 1980 and 1988 do not 
show a diagnosis of temporomandibular joint syndrome or 
complaints of jaw pain.

Although the veteran has asserted that there is a causal 
relationship between temporomandibular joint syndrome and 
service, it has not been shown that she possesses the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992).

The Board is aware that the veteran complained of the VA 
dental examination, stating that the examiner had not 
reviewed her claims file and that a woman should have been 
present in the room at the time of the examination because 
her post-traumatic stress disorder caused her to be 
uncomfortable during the examination since she was alone with 
the male examiner.  She asked that another examination be 
scheduled.  The RO recognized the error in the dentist not 
having reviewed the claims file, and thus it provided the 
dentist with the claims file so that he could review it and 
provide an addendum to the August 2002 examination report.  
This was completed.  The Board finds that another examination 
does not need to be scheduled, as the examiner subsequently 
had an opportunity to review the claims file and provide an 
addendum to the August 2002 examination report.  
Additionally, the issue is whether there is a nexus between 
the current temporomandibular joint syndrome and service, 
which would not have required an a new examination.  Further, 
with regard to the assertions that she should receive another 
examination because she was uncomfortable being examined 
alone by a male examiner without another person present, it 
is the Board's view that affording the veteran another 
examination at this time absent other indications of 
impropriety is not warranted.  Thus, the Board does not find 
another examination is necessary.

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for temporomandibular 
joint syndrome for the reasons discussed above, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for temporomandibular joint syndrome, on a 
direct basis, is denied.


REMAND

The veteran has alleged, in the alternative, that her 
service-connected post-traumatic stress disorder has caused 
or aggravated her temporomandibular joint syndrome.  

In the September 2002 addendum to the August 2002 VA 
examination report, the reviewing dentist was presented with 
the question as to whether it was as likely as not that 
temporomandibular joint syndrome was due to the service-
connected post-traumatic stress disorder.  The dentist stated 
the following, in part:

Is it likely as not that the TMJ 
dysfunction is a result of the PTSD or 
migraines?  Certain TMJ problems, signs 
and symptoms could have been the result 
of PTSD and it could overlap.  It is not 
likely that the migraines would result in 
TMJ dysfunction.

(Emphasis added.)

The Board finds that it cannot ascertain with sufficient 
specificity the meaning of the dentist's statement as to 
whether or not post-traumatic stress disorder could be 
perceived as having caused or contributed to 
temporomandibular joint syndrome.  A finding of "could 
have" would not generally meet the "likely as not" 
formulation normally relied upon as the evidentiary standard 
in which such claims are resolved.  Thus, prior to 
adjudication of this claim, the Board finds that 
clarification must be made.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the claims file 
back to the examiner who conducted the 
August 2002 dental examination and 
request that he again consider the matter 
and provide an opinion as to the 
following questions:

i.  It is as likely as not that 
temporomandibular joint syndrome is due 
to service-connected post-traumatic 
stress disorder?  Please state yes or 
no and substantiate your opinion with 
evidence in the claims file and medical 
principles.  If there are elements of 
temporomandibular joint syndrome that 
are attributable to temporomandibular 
joint syndrome, please set forth the 
precise nature of such elements.

ii.  If the answer to (i) is no, is it 
as likely as not that temporomandibular 
joint syndrome was aggravated by, or 
increased in severity as a result of, 
the service-connected post-traumatic 
stress disorder.  Please state yes or 
no and substantiate your opinion with 
evidence in the claims file and medical 
principles.  Again, identifying with 
some degree of specificity what 
elements of temporomandibular joint 
syndrome can be clinically ascertained 
as representing an increase in the 
disability attributable to post-
traumatic stress disorder would be 
appreciated.

2.  The RO should then readjudicate the 
claim for service connection for 
temporomandibular joint syndrome as being 
secondary to service-connected post-
traumatic stress disorder.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



